Citation Nr: 1015353	
Decision Date: 04/27/10    Archive Date: 05/06/10

DOCKET NO.  07-22 947	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for a low back disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. M. Marcus, Counsel


INTRODUCTION

The appellant is a veteran who served on active duty from 
August 1951 to June 1953.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a June 2006 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in St. 
Petersburg, Florida.  The Veteran had a hearing before the 
Board in December 2008 and the transcript is of record.

The case was brought before the Board in February 2009, at 
which time the claim was remanded to allow the Agency of 
Original Jurisdiction (AOJ) to further assist the Veteran in 
the development of his claim, to include affording him a VA 
examination. The requested development having been completed, 
the case is once again before the Board for appellate 
consideration of the issue on appeal. 

The Board also notes the Veteran also perfected an appeal as 
to entitlement to service connection for bilateral 
sensorineural hearing loss.  This claim was granted in a 
December 2009 rating decision.  Accordingly, the issue is no 
longer before the Board here.

The issues of entitlement to service connection for 
depression and a stomach disability have been raised by the 
record in an April 2009 statement, but have not been 
adjudicated by the Agency of Original Jurisdiction (AOJ).  
Therefore, the Board does not have jurisdiction over them, 
and they are referred to the AOJ for appropriate action.  

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).





FINDING OF FACT

The Veteran currently has degenerative disc disease (DDD) of 
the lumbar spine, but the most competent and probative 
medical evidence is against a finding that his low back 
disability is related to any incident of his military 
service; there is no evidence of arthritis within one year of 
service separation. 


CONCLUSION OF LAW

The Veteran's low back disability, to include DDD of the 
spine, was not incurred in or aggravated by active service; 
arthritis may not be presumed to have been incurred in 
service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131 and 5107 
(West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.307 and 3.309 
(2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the 
Veteran's claims folder.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the 
extensive evidence submitted by the Veteran or on his behalf.  
See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) 
(the Board must review the entire record, but does not have 
to discuss each piece of evidence).  The analysis below 
focuses on the most salient and relevant evidence and on what 
this evidence shows, or fails to show, on the claim.  The 
Veteran must not assume that the Board has overlooked pieces 
of evidence that are not explicitly discussed herein.  See 
Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law 
requires only that the Board address its reasons for 
rejecting evidence favorable to the veteran). 



The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA describes VA's duties to notify and assist claimants 
in substantiating a claim for VA benefits.  38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326(a).  

The notice requirements were met in this case by letters sent 
to the Veteran in March 2006, November 2008 and March 2009.  
Those letters advised the Veteran of the information 
necessary to substantiate his claim, and of his and VA's 
respective obligations for obtaining specified different 
types of evidence. See Quartuccio v. Principi, 16 Vet. App. 
183 (2002); 38 C.F.R. § 3.159(b).  The letters also explained 
how disability ratings and effective dates are determined.  
See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

The Veteran has not alleged that VA failed to comply with the 
notice requirements of the VCAA, and he was afforded a 
meaningful opportunity to participate effectively in the 
processing of his claim, and has in fact provided additional 
arguments at every stage.  See Mayfield v. Nicholson, 19 Vet. 
App. 103 (2005).

The notice required by 38 U.S.C.A. § 5103(a) should be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004); see also 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005).  That was 
done in this case.

The Board also concludes VA's duty to assist has been 
satisfied.  As will be explained more thoroughly below, the 
Veteran's service treatment records are largely unavailable 
due to a fire-related incident.  The RO asked the Veteran to 
supply any service treatment records he may have in his 
possession, and the Veteran did not respond.  Attempts to 
obtain service treatment records from other sources were 
unsuccessful.  The Board concludes the RO fully exhausted all 
possible sources of obtaining or salvaging any of the 
Veteran's service treatment records and any further attempts 
would be fruitless.

The Board further notes the Veteran indicated he has not and 
is not receiving any VA medical treatment for his back.  The 
Veteran identified several private physicians with release 
forms. With the exception of one private chiropractor, 
however, the Veteran did not provide sufficient information, 
to include mailing addresses, to obtain the records.  The RO 
made several follow-up requests to the Veteran to provide 
addresses of the private physicians identified, but the 
Veteran indicated he did not have the information and that he 
had provided all the information and evidence in his 
possession.  Treatment records from his private chiropractor 
were obtained.  The Board concludes the VA made sufficient 
efforts to obtain other identified private doctors' records 
and that any additional efforts would be futile.  Indeed, the 
Veteran indicated in an October 2009 statement that he had 
received private treatment release forms from the VA three or 
four times and that the medical records from his private 
chiropractor, which were already in the claims folder, was 
all the information he had.  The Veteran has at no time 
reference any other outstanding records that he wanted the VA 
to obtain or that he felt were relevant to the claim. 

The duty to assist also includes providing a medical 
examination or obtaining a medical opinion when such is 
necessary to make a decision on the claim, as defined by law.  
With regard to service connection claims, the Court held in 
the case of McLendon v. Nicholson, 20 Vet. App. 79 (2006), 
that an examination is required when (1) there is evidence of 
a current disability, (2) evidence establishing an "in-
service event, injury or disease," or a disease manifested in 
accordance with presumptive service connection regulations 
occurred which would support incurrence or aggravation, (3) 
an indication that the current disability may be related to 
the in-service event, and (4) insufficient evidence to decide 
the case.

The Veteran was afforded a medical examination to obtain an 
opinion as to whether his low back disability can be directly 
attributed to service.  Cf. Duenas v. Principi, 18 Vet. App. 
512, 517 (2004).  Further examination or opinion is not 
needed because, at a minimum, there is no persuasive and 
competent evidence that the claimed condition may be 
associated with the Veteran's military service.  This is 
discussed in more detail below.  

Thus, the Board finds that VA has satisfied the duty to 
assist the Veteran.  In the circumstances of this case, 
additional efforts to assist or notify him in accordance with 
the VCAA would serve no useful purpose.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the veteran); Sabonis v. Brown, 
6 Vet. App. 426, 430 (1994) (remands which would only result 
in unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran are to be avoided).  VA has 
satisfied its duties to inform and assist the Veteran at 
every stage of this case.  Therefore, the Board may proceed 
to consider the merits of the claim.  

Service Connection

Service connection means that the facts establish that a 
particular injury or disease resulting in disability was 
incurred in the line of duty in the active military service 
or, if pre-existing such service, was aggravated during 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  This may 
be shown by affirmative evidence showing inception or 
aggravation during service or through statutory presumptions.  
Id.  When a disease is first diagnosed after service, service 
connection can still be granted for that condition if the 
evidence shows it was incurred in service.  38 C.F.R. 
§ 3.303(d).  

Service connection may be established for a current 
disability on the basis of a presumption under the law that 
certain chronic diseases manifesting themselves to a certain 
degree within a certain time after service must have had 
their onset in service.  38 U.S.C.A. §§ 1112, 1113 and 1137; 
38 C.F.R. §§ 3.303, 3.304, 3.307 and 3.309(a).  Service 
connection for arthritis may be established based on a legal 
"presumption" by showing that either manifested itself to a 
degree of 10 percent or more within one year from the date of 
separation from service. 38 C.F.R. §§ 3.307, 3.309(a).  Here, 
no legal presumption is applicable here because the earliest 
evidence of degenerative changes (assuming such are joint-
related) is decades after service. 

In the absence of a presumption, in order to prevail on the 
issue of service connection there must be medical evidence of 
a current disability; medical evidence, or in certain 
circumstances, lay evidence of in-service occurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between an in-service injury or disease and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999); see also Pond v. West, 12 Vet. App. 341, 346 (1999).

The Veteran claims his low back disability is due to an in-
service back injury occurring when he lifted and moved 50 
pound gasoline drums in Korea. 

The Board acknowledges that the Veteran is competent to give 
evidence about what he experienced; for example, he is 
competent to discuss his current pain and other experienced 
symptoms.  See, e.g., Layno v. Brown, 6 Vet. App. 465 (1994).  
He is not, however, competent to diagnose any medical 
disorder or render an opinion as to the cause or etiology of 
any current disorder because he does not have the requisite 
medical knowledge or training.  See Rucker v. Brown, 10 Vet. 
App. 67, 74 (1997) (stating that competency must be 
distinguished from weight and credibility, which are factual 
determinations going to the probative value of the evidence).

Regrettably, the Board notes that the Veteran's service 
treatment records are largely unavailable due to a fire 
related incident.  Attempts to rebuild the file from other 
sources were unsuccessful.  

Where "service medical records are presumed destroyed . . . 
the BVA's [Board's] obligation to explain its findings and 
conclusions and to consider carefully the benefit-of-the-
doubt is heightened." O'Hare v. Derwinski, 1 Vet. App. 365, 
367 (1991).  The case law does not, however, lower the legal 
standard for proving a claim for service connection, but 
rather increases the Board's obligation to evaluate and 
discuss in its decision all of the evidence that may be 
favorable to the claimant.  See Russo v. Brown, 9 Vet. App. 
46 (1996).  Further, there is no adverse presumption of 
service connection as a result of the loss of these records.  
Cromer v. Nicholson, 455 F.3d 1346 (Fed. Cir. 2006).  There 
is, however, an expanded duty to assist the Veteran in 
obtaining evidence from alternate or collateral sources.  Id.  

The salvageable service treatment records do not confirm an 
in-service back injury.  Indeed, the Veteran does not claim 
he was afforded x-rays, medications or any other treatment 
for his low back at the time.  Rather, he claims he was told 
by the military doctor to "let some air out" of his 
mattress to help with back pain. Within the salvageable 
records, the RO obtained the Veteran's June 1953 separation 
examination.  The June 1953 separation examination notes the 
Veteran, at that time, complained of a backache.  On 
examination, the Veteran was found to have normal range of 
motion and no actual diagnosis was rendered.  In short, 
despite the one complaint, there is no evidence within the 
June 1953 separation examination that the Veteran left the 
military with a chronic low back disability.

Even if a chronic condition was not shown during service, 
service connection may be established under 38 C.F.R. § 
3.303(b) by evidence of continuity of symptomatology or under 
38 C.F.R. § 3.303(d) if the evidence shows a disease first 
diagnosed after service was incurred in service. The crucial 
inquiry, then, is whether the Veteran's current back 
condition is related to his in-service backache complaint, 
claimed in-service injury, or any other remote incident in 
service. The Board concludes it is not. 

After service, the Veteran does not claim any complaints, 
treatment or diagnoses for his back for decades.  Rather, he 
claims he merely wore a back brace to help alleviate pain.  
There is no record of actual low back treatment until 
November 1998, over four decades after service.  At that 
time, the Veteran was adjusted by a private chiropractor 
sporadically from 1998 to 2001.  The chiropractor, at the 
initial consultation, noted the Veteran's complaints of low 
back pain and hemmorhoids associated with lifting gas cans.  
The consultation note, dated November 1998, does not 
specifically note military service or otherwise explain the 
time frame of "lifting gas cans."  More importantly, the 
chiropractor does not definitively associate any low back 
diagnosis with "lifting gas cans," but rather notes the 
incident as part of the Veteran's reported complaints.  The 
private chiropractor does not, additionally, diagnose the 
Veteran with any condition, but rather notes a 1/4 inch leg 
length discrepancy and the Veteran's complaints of back pain.  
The Veteran's military service is not mentioned at all within 
any of the treatment records from 1998 to 2001.  

The Veteran was afforded a VA examination in October 2009 to 
ascertain whether he Veteran has a current low back diagnosis 
related to any in-service injury, to include the complaints 
noted on the Veteran's June 1953 separation examination and 
the Veteran's claimed in-service lifting injury.  The 
examiner diagnosed the Veteran with degenerative disc disease 
(DDD) of the lumbar spine etiologically related to advanced 
age.  The examiner further found the Veteran's DDD "less 
likely as not" etiologically related to the Veteran's 
claimed injury moving a 50 pound drum.  The examiner 
rationalized that the Veteran's separation examination notes 
a complaint of a backache, but with no limited motion and, 
thereafter, there was no record of any on-going treatment of 
the low back for decades until 1998.  At that time, the 
examiner further noted the treatments with the chiropractor 
were very sporadic.  For these reasons, the examiner found it 
unlikely that the Veteran's current low back disability was 
related to an in-service injury or complaints of back pain. 

The Board finds the examiner's opinion persuasive. It is 
based on clinical tests, a thorough physical examination and 
a complete review of the claims folder.  The examiner, 
moreover, also considered the Veteran's described in-service 
injury notwithstanding the lack of document confirmation of 
the injury.  Also compelling, no medical professional has 
ever linked any low back disability to any incident of the 
Veteran's military service or otherwise conflicted with the 
VA examiner's findings.

The Board has considered the Veteran's statements describing 
his in-service injury and that he believes his disability was 
caused by described injury.  The Board also considered the 
Veteran's description of his continued back pain through the 
years.  In accordance with the recent decision of the United 
States Court of Appeals for the Federal Circuit in 
Buchanan v. Nicholson, 451 F.3d 1331, 1337 (2006), the Board 
concludes that the lay evidence presented by the Veteran 
concerning his continuity of symptoms after service is 
credible and ultimately competent, regardless of the lack of 
contemporaneous medical evidence.  However, in this case, the 
Veteran's claim fails based upon the lack of medical nexus 
associating his in-service injury and complaints to a current 
disability.  The provisions concerning continuity of 
symptomatology do not relieve the requirement that there be 
some evidence of a nexus to service.  For service connection 
to be established by continuity of symptomatology there must 
be medical evidence that relates a current condition to that 
symptomatology.  See Savage v. Gober, 10 Vet. App. 488, 495-
98 (1997).  In other words, even accepting the Veteran's 
allegations, no medical professional has ever linked his 
current DDD of the lumbar spine to any remote incident of 
service.   Indeed, there is medical evidence to the contrary.

The Board concludes service connection must be denied.  As 
reflected by the discussion above, the preponderance of the 
evidence is against the Veteran's claims.  As such, the 
benefit-of-the-doubt rule does not apply, and the claims must 
be denied.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 
1 Vet. App. 49 (1990).


ORDER

Entitlement to service connection for a low back disability 
is denied.



____________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


